Title: Franklin and John Adams to the President of Congress, 23 July 1778: résumé
From: Franklin, Benjamin,Adams, John
To: President of Congress


<Passy, July 23, 1778: We are informed by the Count de Vergennes that the British cabinet plans to offer independence to the United States if it will make a separate peace. M. de Vergennes requests us to inform Congress that war between Britain and France, though not formally declared, is considered as having begun with the mutual withdrawal of ambassadors and hence the treaty with the United States is in full force. He expects Congress’s answer will be the same should a separate peace be proposed. We have expressed the opinion that you will unhesitatingly give such an answer even though you may not have been informed that war has begun and the treaty become binding.>
